Citation Nr: 1727370	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-23 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a kidney disability, to include chronic renal insufficiency.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a compensable rating for radiculopathy of the right lower extremity prior to October 2012, and in excess of 10 percent since that date.


REPRESENTATION

Appellant represented by:	Andrew L. Werner, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to January 1980, from May 2006 to September 2006, from October 2006 to June 2007, and from January 
2008 to June 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision and a July 2013 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned in March 2017.  A transcript of that hearing is of record. 

All issues, except the issue of entitlement to service connection for a kidney disability, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's kidney disability, including renal insufficiency, manifested during active duty service, and the evidence of record indicates that the Veteran continued to suffer from a kidney disability during the period on appeal.


CONCLUSION OF LAW

The criteria for service connection for a kidney disability, to include chronic renal insufficiency, have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions necessary for the adjudication of the Veteran's claim of entitlement to service connection for a kidney disability.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The evidence of record, including the Veteran's service treatment records and a July 2008 line of duty determination that discusses the nature of his kidney disability, indicates that the Veteran incurred a kidney disability during his active duty service.  The Veteran's post-active duty medical records, including September and October 2009 treatment records that describe treatment for renal insufficiency, indicate that the Veteran did suffer from a kidney disability following his separation from active duty service.  

The Board notes that VA examinations in January 2010 and October 2012 (with an addendum opinion in June 2013) indicate that the Veteran's kidney disability resolved during the period on appeal.  The resolution of a disability during the period on appeal does not bar a grant of benefits.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Service connection for this disability is warranted.  See 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (setting forth criteria for direct service connection).





ORDER

Service connection for a kidney disability, to include chronic renal insufficiency, is granted.


REMAND

The Veteran should be afforded a new VA examination that accurately evaluates the current severity of his service-connected degenerative disc disease of the lumbar spine and accompanying radiculopathy of right lower extremity, including a discussion of the information required under the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  VA should also seek any VA treatment records not already associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A,

Accordingly, the case is REMANDED for the following action:


1.  Obtain any outstanding VA treatment records not already of record. 

2.  Schedule the Veteran for an orthopedic examination with an appropriate medical professional to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail, including a discussion of the severity of any radiculopathy or other neurological symptoms suffered by the Veteran as a result of his degenerative disc disease of the lumbar spine.  All indicated tests or studies should be completed.

The examination report must include ranges of motion testing, with notations as to the degree of motion at which the Veteran experiences pain.  MOREOVER, THE EXAMINER MUST TEST THE RANGE OF MOTION OF THE VETERAN'S THORACIC SPINE IN ACTIVE MOTION, PASSIVE MOTION, WEIGHT-BEARING, AND NONWEIGHT-BEARING.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

3.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


